                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JEFFREY TODD KNUDSON,

                   Plaintiff,
                                         Case No. 14-14854
vs.
                                         HON. GEORGE CARAM STEEH
M/V AMERICAN SPIRIT, et al.,

              Defendants.
____________________________/

                     ORDER REGARDING MOTIONS
                 IN LIMINE [ECF Nos. 231, 232, 233, 234]

      This matter has come before the court on defendants’ motion in

limine to exclude evidence or argument regarding punitive damages [ECF

No. 231]; defendants’ renewed motion in limine to exclude evidence of

future economic losses [ECF No. 232]; defendants’ motion in limine to

exclude certain trial deposition testimony of Natalie Klein [ECF No. 233];

and plaintiff’s motion in limine to exclude evidence created by Medaire, Inc.

[ECF No. 234]. The court does not believe that oral argument will aid its

determination of these motions and thereby rules on the briefs as

described below.

      Defendants move to exclude evidence, testimony or argument

regarding the financial information of American as irrelevant to punitive
damages related to plaintiff’s maintenance claim. Maintenance and cure

is an obligation under maritime law that a maritime employer has to its

employees. While Liberty is designated as plaintiff’s employer, American

took on several obligations typical of an employer. For example, American

trained and supervised plaintiff in the performance of his duties on the

American vessel in which he served. At the time of his injury, plaintiff was

being supervised by the officers of the vessel, who were all American

employees. Most importantly for purposes of this motion, after his injury

American paid plaintiff’s maintenance payments and allegedly made the

decision to withhold payment of a higher amount in order to force plaintiff to

agree to arbitrate his claims.

      As it relates to plaintiff’s maintenance claim, it is the conduct of

American that forms the basis for the request for punitive damages. The

court finds that American should be treated as plaintiff’s employer for

purposes of asserting punitive damages. As such, American’s financial

condition is relevant to plaintiff’s claim for punitive damages.

      Defendants next argue that the court should limit any evidence,

testimony or argument that would suggest an amount or calculation of

punitive damages that would exceed a 1:1 ratio to any compensatory

damages. In support, defendants cite to the Supreme Court’s decision in


                                      -2-
Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008), where the Court

applied a 1:1 ratio of punitive to compensatory damages. The Baker ratio

has been applied to maritime cases involving environmental contamination

or vessel collisions. Other courts have determined that the 1:1 ratio does

not apply to certain maintenance and cure actions where the shipowner’s

conduct was more reprehensible than Exxon’s behavior. See Clausen v.

Icicle Seafoods, 272 P.3d 827 (2012). The court finds this portion of

defendants’ motion to be premature and not the appropriate subject of a

motion in limine. If there is a jury verdict as to punitive damages,

defendants may bring an appropriate motion at that time.

      Defendants’ motion in limine is DENIED, subject to appropriate

objections at trial.

      Defendants renew their motion to exclude the testimony of Dr.

Michael Thomson regarding plaintiff’s future economic losses based on the

court’s statement that whether plaintiff would have advanced from his entry

level rating with Liberty and thus earned higher wages in the future was

speculative (ECF No. 226). Defendants argue the court, as gatekeeper of

expert opinion, should not permit Dr. Thomson to submit unsubstantiated

and speculative assertions to the jury at trial.

      Dr. Thomson will be permitted to give his opinion based on the


                                      -3-
evidence presented to him. If there is evidence to support the conclusion

that plaintiff’s advancement, absent injury, was all but assured, then Dr.

Thomson can give his opinion regarding future economic losses based on

such evidence.

      Defendants’ motion in limine is DENIED, subject to appropriate

objections at trial.

      Defendants move to exclude certain testimony of lay witness Natalie

Klein. Federal Rule of Evidence 602 requires lay witnesses to testify from

their own personal knowledge. Rule 802 makes testimony based on

hearsay evidence inadmissible. Natalie Klein is plaintiff’s friend and

neighbor. A large amount of Mrs. Klein’s trial deposition testimony is

based on the hearsay statements of the plaintiff. For example, Mrs. Klein

was not present on the vessel when plaintiff was injured, nor was she with

him immediately afterward, but she testified about how the accident

occurred and where plaintiff stayed immediately following the accident.

She testified she knew this information because the plaintiff had told her

about it. Similarly, she testified about plaintiff’s injuries, pain, and ability to

perform physical tasks after the accident based on what he told her. The

same is true for her knowledge of plaintiff’s emotional and mental health

treatment, his ability to survive on the money defendants paid him after the


                                        -4-
accident, and the fact that he enjoyed his previous employment in the

Pacific fisheries.

        The court orders that Mrs. Klein’s deposition should be purged of any

testimony not based on her firsthand knowledge of what she witnessed.

To the extent that Mrs. Klein has firsthand knowledge of plaintiff before and

after the accident, her testimony about the symptoms he displays, how his

injuries have changed his life, and any other observations are admissible.

        Defendants’ motion in limine is GRANTED in part and DENIED in

part.

        Plaintiff moves to exclude certain evidence created by MedAire, a

company that provides medical advisory services to vessels. The

evidence at issue is certain audio recordings and notes made by MedAire

personnel contacted by crew mates on the vessel hours after plaintiff’s

accident. MedAire spoke to the Captain and the first mate, John Onley,

about the accident and plaintiff’s injuries. Plaintiff specifically objects to

the portion of the evidence stating that he “fell off the chair landing on the

dock, approximately a 12-20 foot fall. He landed on his feet, ‘stuck a

perfect 10 landing . . . .’” This report was shown to the medical experts

who then repeat some of this information in their own reports. Plaintiff

seeks to exclude references to the MedAire evidence because it is hearsay


                                       -5-
and is likely to confuse the issues and mislead the jury.

      The court previously addressed these same arguments and denied

plaintiff’s prior motion in limine on the record on March 18, 2019 (ECF No.

195, pg. 21). For the same reasons, the court DENIES plaintiff’s motion in

limine, subject to the authentication of such evidence and appropriate

objections at trial.

      IT IS SO ORDERED.

Dated: March 25, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record
                    on March 25, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                             -6-
